Citation Nr: 1220624	
Decision Date: 06/13/12    Archive Date: 06/22/12

DOCKET NO.  09-33 304	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina

THE ISSUES

1. Entitlement to service connection for uterine fibroids with anemia, stomach cramps, and dysfunctional bleeding. 

2. Entitlement to service connection for a psychiatric disorder, including depression and posttraumatic stress disorder. 

3. Entitlement to service connection for a right shoulder disability. 

4. Entitlement to service connection for a right elbow disability. 

5. Whether there is new and material evidence to reopen the claim of service connection for neurofibromatosis. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. R. Grasman, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1980 to June 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decision in July 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).

As the Veteran asserts an association between a psychiatric disorder and neurofibromatosis, a decision on the new and material evidence claim for neurofibromatosis is deferred until the claim of service connection for a psychiatric disorder is finally adjudicated. 

The claims of service connection for uterine fibroids and a psychiatric disorder are REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. A right shoulder disability was not affirmatively shown to have had onset during service, and a right shoulder disability first diagnosed after service, is unrelated to an injury, disease, or event in service.  

2. A right elbow disability was not affirmatively shown to have had onset during service, and a right elbow disability first diagnosed after service, is unrelated to an injury, disease, or event in service.


CONCLUSIONS OF LAW

1. A right shoulder disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 2011); 38C.F.R. § 3.303 (2011).  

2. A right elbow disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 2011); 38C.F.R. § 3.303 (2011). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letters, dated in October 2007 and May 2008.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records, or with her authorization VA would obtain any such records on her behalf.  The VCAA notice included the provisions for the effective date of a claim and for the degree of disability assignable.  

As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of service connection claim).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  VA has obtained the service treatment records, VA records, private medical records, and records of the Social Security Administration.  The Veteran has not identified any other pertinent records for the RO to obtain on her behalf. 

The Veteran has not been afforded a VA medical examination or has VA obtained a medical opinion on the claims of service connection for the right shoulder and elbow disabilities.  




As there is no evidence of a right shoulder or right elbow injury in service, a VA examination is not required under the duty to assist.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service).

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles of Service Connection

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service) and 38 U.S.C.A. § 1131 (peacetime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service. 38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  

Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  As the Veteran did not serve in combat, the combat provisions of 38 U.S.C.A. § 1154(b) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance).  

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Right Shoulder and Elbow Disabilities 

Facts 

The Veteran testified that she injured her right shoulder and right elbow in service while riding in a Humvee.  She explained that her right shoulder and elbow were jarred and she sought treatment in service and received pain medication.  She also testified that she has a current diagnosis of tendonitis or bursitis or an injury to the tendons that surround the rotator cuff.  

The service treatment records show that in May 1991 the Veteran was treated for left shoulder and left elbow pain after she hit her arm in a Humvee.  The Veteran reported a tingling sensation in the little finger on the left hand, soreness of the left elbow and left shoulder for two months.  She indicated that she hit the elbow on a metal surface of a Humvee and has been treated with Motrin.  In a May 1992 Report for Medical History, the Veteran reported that she did not have a trick or locked shoulder or elbow.  

Private treatment records dated in February 2007 show that the Veteran had right shoulder pain for 6 months.  The National Guard records show that in February 2007 the Veteran had right shoulder pain and was given a temporary physical profile.  




VA treatment records show that the Veteran complained of right shoulder pain since 2006.  In March 2007, the Veteran complained of right shoulder pain, but denied any trauma.  

Analysis

On the basis of the service treatment records alone, a right shoulder or a right elbow disability was not affirmatively shown to have had onset during service.  The service treatment records show a left shoulder and a left elbow injury, not a right shoulder and right elbow injury.  For this reason, service connection under 38 U.S.C.A. § 1110 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established.  

As right shoulder or right elbow symptoms were not noted in service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply. 

As the Veteran currently has a diagnosis of a right shoulder disability and a right elbow disability, first diagnosed after service in 2006, service connection may also be established under 38 C.F.R. § 3.303(d).

The Veteran is competent to describe right shoulder and right elbow symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (lay testimony is competent as to symptoms, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).







But tendonitis or bursitis of the elbow or an injury to the tendons of the shoulder are 
not condition under case law that has been found to be capable of lay observation, and therefore the determination as to the presence or diagnosis of such a disability is medical in nature, that is, not capable of lay observation, and competent medical evidence is required to substantiate the claim.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303   (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation). 


Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.  

Under certain circumstances, the Veteran as a lay person is competent to identify a simple medical condition, to report a contemporaneous medical diagnosis, and to describe symptoms that support a later diagnosis by a medical professional. 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Also, the Veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau). 

As the presence or diagnosis of a disability of the shoulder or elbow cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses, the disabilities are not simple medical conditions that the Veteran as a lay person is competent to identify.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such a diagnosis. 




Where, as here, there is a question of the presence or a diagnosis of a disability, not capable of lay observation by case law, and the disability is not a simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements and testimony are offered as proof of the presence of a disability of the right shoulder and right elbow in service, the Veteran's statements and testimony are not competent evidence, and the statements and testimony are excluded, that is, not admissible as evidence, and the statements and testimony cannot be considered as competent evidence favorable to claim.  

To the extent the Veteran has expressed the opinion that the disability of the right shoulder and of the right elbow are related to the events in service, the Veteran's opinion as a lay person is limited to inferences that are rationally based on his perception and does not require specialized knowledge, education, or training.  As the Veteran as a lay person is not competent to declare either the presence or diagnosis of a disability of the right shoulder and elbow based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  

It is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disability and the events described by the Veteran in service.  Therefore, the Veteran's opinion is not competent evidence and the opinion is not to be considered as favorable evidence on the question of the relationship between the current disability and any injury or event in service. 










And although the Veteran is competent to relate a contemporaneous medical diagnosis and symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any evidence that establishes a diagnosis of a disability of a left shoulder and elbow disability, as shown in service, but instead alleges that it was the right shoulder and elbow that was in fact injured in service.  

As there is no competent and credible medical evidence favorable to claim, that is, showing that the right shoulder and right elbow was injured in service, the preponderance of the evidence is against the claim of service connection for right shoulder and right elbow disabilities, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a right elbow disability is denied. 


REMAND

On the claim of service connection for uterine fibroids with anemia, stomach cramps, and dysfunctional bleeding, the Veteran had a hysterectomy in August 2007.  In November 2007 on VA examination, the diagnoses were abnormal uterine bleeding because of uterine fibroids which resulted in iron deficiency anemia.  The Veteran asserts that the uterine fibroids began in service.  The available service treatment records show that the Veteran was treated for stomach pains and cramps several times in service, and in February 1991, she was hospitalized for stomach cramps while stationed in Saudi Arabia.  A VA examination under the duty to assist is needed to determine whether there is a nexus between the symptoms experienced in service and the current diagnosis.  


On the claim of service connection for a psychiatric disorder, including depression and posttraumatic stress disorder, VA records show that in December 2007 in a mental health assessment, the Veteran was diagnosed with PTSD and major depression.  The Veteran asserts that an incident in the gulf war contributed to her depression and to her PTSD.  

The Veteran testified that a soldier from the National Guard at Fort Campbell, Kentucky was attached to her unit, 249th Engineer Battalion, in about April 1991.  The Veteran testified and submitted a buddy statement describing a stressor incident in which the soldier brought a grenade into the tent where she lived.  While carrying the grenade away from the Veteran's tent, the soldier dropped the grenade and the grenade exploded, injuring the soldier.  The Veteran testified that this incident caused her PTSD.  Further development of the stress under the duty to assist is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the appropriate Federal custodian the unit history of the 249th Engineer Battalion from March 1991 to May 1991 while the unit was deployed to Saudi Arabia.

If no records can be found or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 









2.  Afford the Veteran a VA examination to determine: 

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), or less likely than not (probability less than 50 percent), that the uterine fibroids has onset in service. 

In formulating an opinion, the VA examiner is asked to consider these facts: 

The Veteran asserts that symptoms of fibroids began and in service and the available service treatment records show that the Veteran was treated for stomach pains and cramps several times in service.  

In February 1991, the Veteran was hospitalized for stomach cramps while stationed in Saudi Arabia. 

The Veteran has a current diagnosis of abnormal uterine bleeding because of uterine fibroids which resulted in iron deficiency anemia, following a hysterectomy in 2007.  

If, however, after a review of the record, an opinion on causation is not possible without resort to speculation, the VA examiner is asked to clarify whether actual causation cannot be determined because there are several potential causes, if so, identify the other potential causes, when the symptoms in service are not more likely than any other to cause the Veteran's 



uterine fibroids and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record, that is, there is no other test or records, if procurable, would facilitate a more conclusive opinion, considering current medical knowledge after a review of the medical literature.  

The Veteran's file must be made available to the VA examiner for review. 

3.  Afford the Veteran a VA psychiatric examination to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that any current psychiatric disorder other than PTSD, including depression, is related to an injury, disease, or event in service.  

In formulating the opinion, the VA examiner is asked to consider the following facts as determined by the Board.  

The service treatments records contain no complaint, finding, history, treatment, or diagnosis of a psychiatric disorder. 

After service, the Veteran has a diagnosis of depression that she asserts is partially related to a stressful incident in service.  




The Veteran also asserts that her female health problems, including fibroids and hysterectomy, caused her depression.  

If however after a review of the record, an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the requested opinion cannot be rendered because there are other etiologies, when the Veteran's military service is not more likely than any other to cause the Veteran's current psychiatric disorder other than PTSD, and that the requested opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be provided to the examiner for review. 

4.  After the above additional development is completed, determine if a psychiatric examination is needed to decide the claim of service connection for PTSD, and, if so, afford the Veteran a VA psychiatric examination.   

5.  After the development has been completed, adjudicate the claims.  If any benefit sought is denied remains denied, furnish the Veteran and her representative a supplemental statement of the case and return the case to the Board.





The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


